Citation Nr: 1505920	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability, to include degenerative changes in the first metatarsophalangeal joint and osteopenia.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the RO reopened the previously denied claim of service connection for hearing loss and denied it on the merits, the Board is required to consider whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In addition, the RO denied a claim of service connection for a fractured right 2nd metatarsal in an unappealed rating decision in September 1996.  This raises a question as to whether a request to reopen this previously denied claim for service connection for a fractured right 2nd metatarsal is before the Board.  However, because the Veteran is currently diagnosed as having mild degenerative changes in the first metatarsophalangeal joint and mild right foot osteopenia, neither of which was manifest at the time of the September 1996 decision, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  Further, as the record reflects diagnoses for various foot disabilities, the claim has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The issues of entitlement to service connection for a right foot and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal the September 1996 rating decision that denied service connection for bilateral hearing loss nor was new and material evidence received within the appeal period.  

2.  Evidence received since the September 1996 rating decision is new but not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria for reopening a previously denied claim of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard January 2012 letter satisfied the duty to notify provisions with respect to reopening the claims for service connection.  Thus, VA's duty to notify has been met. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was also provided a VA medical examination in October 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met. 

II. Analysis

I. Reopened Claim

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service connection for hearing loss was denied in a September 1996 rating decision on the basis that the evidence did not show a right or left ear hearing loss disability that was incurred in service.  

At the time of this decision, the evidence of record consisted of the Veteran's service treatment records and private medical records.  The service treatment records did not show diagnosis or treatment for a hearing loss disability.  The private medical records did not show complaints or diagnosis of hearing loss.  The Veteran was notified of the RO's decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52. 

The RO received the instant petition to reopen the claim in December 2011.  

Since the September 1996 rating decision, the evidence consists of post-service VA treatment records and a VA examination report dated in October 2012.  

The VA treatment records do not show any audiometric findings that establish a right or left ear hearing loss disability consistent with 38 C.F.R. § 3.385.

The October 2012 VA examination report includes an audiogram and medical opinions from an audiologist.  An audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 15 and 15 respectively, in the right ear.  The puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 35, 30, 30, 40, and 50 respectively, in the left ear.  The speech recognition score was 96 percent in each ear.  The audiologist indicated that the right ear hearing was clinically normal and the left ear demonstrated sensorineural hearing loss.  The audiologist also expressed an opinion the current left ear hearing loss disability was less likely as not caused by the Veteran's military service. 

The VA treatment records and VA examination report, submitted since the September 1996 rating decision, are new in that they were not previously before VA decisionmakers.  

However, the VA treatment records are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  These records pertain to examinations and treatment for various disorders, none of which involve the Veteran's hearing loss. 

The October 2012 VA examination report relates to the Veteran's claimed hearing loss disability, but it is also not material because it does not tend to reasonably substantiate the claim.  In fact, the VA examination report shows that the Veteran still did not meet the criteria for hearing loss in the right ear as defined by 38 C.F.R. § 3.385 and with respect to the left ear, the report showed that the Veteran's sensorineural hearing loss was not incurred during service.  Since there is no new competent evidence that could reasonably substantiate the Veteran's claim, the Board finds there is no new and material evidence to reopen the claim.  

The Board is not required to reopen the previously denied claims solely because the Veteran was afforded a VA examination in connection with his claims to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 461(2007).  As none of the evidence, including the VA examination report, tends to substantiate the Veteran's claim, in that the only piece of evidence that speaks to the hearing loss disability claim shows the Veteran does not meet the criteria for a hearing loss disability in on ear, and his hearing loss disability in the other ear is less likely than not related to military service, the Board finds that the evidence received since the September 1996 rating decision is not new and material.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Here, the threshold has not been met and the claims are not reopened because new and material evidence has not been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  

II. Service Connection 

The Veteran seeks service connection for tinnitus.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Only the diseases listed at 38 C.F.R. § 3.309 (a) are considered chronic; tinnitus is not such a disease.  

Service connection for certain chronic diseases will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is not such a disease.

Service treatment records do not reflect complaints of tinnitus.  In a self-reported Report of Medical History completed in October 1991 at separation from service, the Veteran denied a history of ear trouble.

Post-service VA treatment records do not reflect findings of tinnitus that were related to military service.

The Veteran had a VA audiological evaluation in October 2012, performed by an audiologist who reviewed the claims file.  The Veteran reported noise exposure in service from explosions, bombs, and various weapons.  He denied post-service exposure to noise.  The VA examiner provided a diagnosis of tinnitus and opined that the tinnitus was not the result of military service.  The audiologist stated there is a high correlation between hearing loss, tinnitus and noise exposure.  The presence of a ratable hearing loss from the service or from audiometric configuration consistent with noise exposure is a strong indicator that any tinnitus is also from noise exposure; conversely, normal hearing from service strongly suggests that any reported tinnitus is less likely to be from noise exposure in service.  Since the Veteran's hearing was normal at separation from service it is not likely the reported tinnitus was from military noise exposure.

While there is evidence showing recent findings of tinnitus, the competent and probative evidence reflects that the current tinnitus did not have onset during active service and is not etiologically associated with the Veteran's active service.  

The service treatment records and the October 2012 VA opinion are persuasive evidence against the Veteran's claim.  The service records do not reflect complaints or findings of tinnitus.  The October 2012 VA examiner who reviewed the medical records and the Veteran's reported history, and also conducted a physical examination, opined that the tinnitus is not related to military noise exposure.  The examiner is qualified through education, training, and experience to offer a medical opinion and she supported her medical opinion with a clinical rationale.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, to the extent that the Veteran asserts his tinnitus began during service; his assertion is not credible as it is inconsistent with the Report of Medical History at the time of his discharge in which he denied having any ear trouble.

Additionally, the Veteran's lay testimony is not competent to relate his current tinnitus to exposure to loud noise during his military service because the cause of this disability is not within the ordinary knowledge a lay person.  The Veteran is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of tinnitus.  Therefore, his lay contention is not competent evidence on the material issue of causal nexus.  Id.

Finally, as tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), it may not be presumed to have been incurred in service under 38 C.F.R. §3.303(b) or 38 C.F.R. § 3.307, 3.309.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.  As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement for service connection for bilateral hearing loss is not reopened.

Service connection for tinnitus is denied. 


REMAND

The Veteran seeks service connection for a right foot disability.  He is currently service-connected for a fracture of the right 4th metatarsal.

Service treatment records show that upon examination of his right foot in May 1990 (for a follow-up evaluation of a healing 4th metatarsal fracture), the Veteran complained of mild discomfort.  The physical examination was positive for mild tenderness of the medial aspect of the 1st proximal interphalangeal joint of his 1st digit.  The diagnosis was vague musculoskeletal pain, 1st proximal interphalangeal joint, unknown etiology.

Post-service treatment records show complaints of right foot pain.  

The Veteran was afforded a VA foot examination in March 2012.  The report reflects current findings of mild degenerative joint disease, first metatarsophalangeal joint and mild osteopenia.  The examiner did not provide any opinion on whether these current disorders are causally related to service or to the Veteran's service-connected disability of fracture of the right, 4th metatarsal.  Such an opinion is necessary in light of the findings in the service treatment records and the Veteran's current complaint of foot pain and discomfort.

The Veteran also seeks service connection for a low back disability.  He asserts that he was exposed to burning oil while serving Gulf in 1991.  Post-service VA medical records show complaints and clinical findings of chronic low back pain, but no other clinical diagnosis.

The Veteran asserts that his back pain had onset in service.  Information in the file indicates that he had service in the Gulf from March 1, 1991 to July 31, 1991.  The RO has not yet considered entitlement to service connection under the theory of an undiagnosed illness, and a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers that have treated him for his claimed disabilities, and after obtaining any necessary authorization, associate such records with the claims file.  Also, update the file with VA medical records dated since October 2012.

2.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed right foot and low back disabilities.  The entire claims file (both the paper file and any relevant electronic portion of the file), including a copy of this remand, must be made available to and be reviewed by the examiners in conjunction with the examinations.  All necessary tests should be performed and the results reported.

a) The examiner should identify any and all current right foot disabilities found to be present (excluding the fracture of the right, 4th metatarsal which is already service-connected).  

For each diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had its onset during either of the Veteran's periods of active service.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current right foot disability is either caused by or aggravated by the service-connected residuals of the fracture of the right 4th metatarsal.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected residuals of the fracture of the right 4th metatarsal.

b) The examiner should identify any and all current low back disabilities found to be present.

The examiner is to indicate whether the claimed disability of chronic low back pain can be attributed to a known clinical diagnosis.  If not, this must be expressly stated in the examination report.

If so, then for each known clinical diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had its onset during either of the Veteran's periods of active service.

If the low back symptoms cannot be attributed to a known clinical diagnosis, the examiner is to state whether it is at least as likely that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by symptoms such as chronic low back pain. 

All opinions must be supported by a complete rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided. 

3.  Upon completion of the above requested development, readjudicate the appeal.  If either of the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


